Acknowledgements
This communication is in response to applicant’s response filed on 02/28/2022.
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 have been amended. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument under Claim Rejection – 35 U.S.C. §103 that Liscia (US 20140046843) fails to show or suggest at least the following elements: “matching, by the at least one computing device of the transaction account issuer, enriched transaction data to the record of charge stored in an accounts receivable database of the transaction account issuer…in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor, wherein the enriched transaction data includes the enriched transaction data that is related to the transaction and comprises an electronic receipt information…; associating, by the at least one computing device of the transaction account issuer, the enriched transaction data to the record of charge at the payment processor of the transaction account issuer by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database of the transaction account issuer,” as recited in amended claim 1, examiner respectfully argues that applicant’s argument is moot due to the amendments made to claim 1. Applicant makes similar arguments for claims 8 and 15, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1. 
Regarding applicant’s argument under Claim Rejection – 35 U.S.C. §103 that Giddy (US 20160364959) fails to show or suggest “matching, by the at least one computing device of the transaction account issuer, enriched transaction data to the record of charge stored in an accounts receivable database of the transaction account issuer based at least in part on at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction,” as recited in amended claim 1, examiner respectfully argues that applicant’s argument is moot due to the amendments made to claim 1. Applicant makes similar arguments for claims 8 and 15, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1.
Similarly, applicant’s arguments that claims 2-7, 9-14, and 16-20 are patentable over the cited prior art since the claims depend from claims 1, 8 and 15, respectively, are moot due to the new Claim Rejections - 35 USC § 103 for claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140310160) in view of Calman (US 20140074675) in further view of Narayanaswami (US 20100082454) in further view of Sugiyama (US 20150206111).

Regarding Claims 1, 8, and 15, Kumar teaches a method comprising: validating, by at least one computing device of a transaction account issuer, a risk of a transaction authorization request associated with a transaction between at least one of a merchant or a merchant aggregator and a transaction account holder (Paragraphs 0055-0057 and 0060 teach an authorization request message may be sent to a payment processing network and/or an issuer of a payment card to request authorization for a transaction; an authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction; in step 414, a risk assessment is performed by the fraud detection module in the server computer; the risk assessment may utilize any suitable inputs or algorithms to determine the risk of the transaction; for example, the risk assessment may take into account one or more of the following: IP address of the computer that the user is using to conduct the transaction, the transaction location, the transaction amount, the merchant, transaction velocity, past transaction history on the account, recent transaction history, etc.; the authorization request message is forwarded to the issuer computer for an issuer decision before, after, or concurrently with performing the risk analysis; a case manager associated with the server computer can then evaluate the information in the alert response message; the case manager may then proceed in a number of different ways; in step 432, the case manager may send a report on the cardholder's response to the issuer computer; the issuer may contact the cardholder by phone to request additional authentication data (e.g., mother's maiden name), and the cardholder may provide that authentication data; if the cardholder provides the correct authentication data, then the case manager may inform the server computer to transmit the authorization request message to the issuer for approval (see step 440)); authorizing, by the at least one computing device of the transaction account issuer, the transaction in response to validating the risk of the transaction authorization request associated with the transaction (Paragraph 0060 teaches if there is sufficient credit or funds to pay for the current transaction, then the issuer computer may generate and transmit an authorization response message back to the merchant and then the cardholder via the payment processing network and an acquirer (not shown in FIG. 4)); and transmitting, by the at least one computing device of the transaction account issuer, an authorization code to at least one of the merchant or the merchant aggregator, wherein the authorization code comprises data indicating that the transaction has been authorized and that a record of charge has been generated at a payment processor (Paragraph 0061 teaches an authorization response message may be an electronic message reply to an authorization request message generated by an issuing financial institution or a payment processing network; the authorization response message may include the following status indicator: Approval—transaction was approved; the authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g. POS equipment) that indicates approval of the transaction. The code may serve as proof of authorization).
However, Kumar does not explicitly teach matching, by the at least one computing device of the transaction account issuer, enriched transaction data to the record of charge stored in an accounts receivable database of the transaction account issuer based at least in part on at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor, wherein the enriched transaction data includes the enriched transaction data that is related to the transaction and comprises an electronic receipt information and a transaction -2-location map that is related to the transaction; and associating, by the at least one computing device of the transaction account issuer, the enriched transaction data to the record of charge at the payment processor of the transaction account issuer by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database of the transaction account issuer.
Calman from same or similar field of endeavor teaches matching, by the at least one computing device of the transaction account issuer, enriched transaction data to the record of charge stored in an accounts receivable database of the transaction account issuer based at least in part on at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction (Paragraphs 0024-0025 and 0041 teach the system (i.e., the banking system) associates a transaction record (i.e., enriched transaction data) with a user account based on information available in the transaction record; for example, a limited portion of the account number is combined with other information available in the transaction record, such as the amount, the location, or the time, to match the transaction record with a specific user account; the system may match a received transaction record with a transaction (i.e., record of charge) in the transaction registry based on the amount and location or a transaction ID/authorization ID (i.e., authorization code) that tracks the transaction record in the financial institution's system; the system searches the transaction record for key words, purchase authorization codes, transaction codes, store codes, merchant codes, identifiers, and/or formulas to segregate at least some of the transaction record and extract information from the record) in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor, wherein the enriched transaction data includes the enriched transaction data that is related to the transaction and comprises an electronic receipt information and a transaction -2-location map that is related to the transaction (Paragraphs 0019-0022, and 0030 teach the system receives a transaction record provided by a merchant that includes any information associated with the transaction (e.g., merchant name and address, store codes, merchant contact information, purchase item descriptions, product codes, purchase item price, total transaction amount, discount information, tax information, earned reward points, transaction time and date, return policy, coupons, account data, payment vehicle data, and the like); the system also receives supplemental information with the transaction record (i.e., the supplemental information may be a map of the location where the product was purchased or a map form the user's current location to the merchant)); and associating, by the at least one computing device of the transaction account issuer, the enriched transaction data to the record of charge at the payment processor of the transaction account issuer by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database of the transaction account issuer (Paragraphs 0024, 0043, and 0027 teach the system associates the transaction record with a transaction in the user account; for example, the system may determine that the transaction record is associated with a specific transaction in the transaction registry of the user the system creates a digital receipt comprising the information from the transaction record and the associated transaction in the user account; the digital receipt may be provided in a standardized format so that the user is able to learn the format and quickly find the information the user is interested in when reviewing the digital receipts; the digital receipt includes additional information beyond the information received from the transaction record such as supplemental information provided by the merchant).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teachings of Calman to match, by the at least one computing device of the transaction account issuer, enriched transaction data to the record of charge stored in an accounts receivable database of the transaction account issuer based at least in part on at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor, wherein the enriched transaction data includes the enriched transaction data that is related to the transaction and comprises an electronic receipt information and a transaction -2-location map that is related to the transaction; and associate, by the at least one computing device of the transaction account issuer, the enriched transaction data to the record of charge at the payment processor of the transaction account issuer by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database of the transaction account issuer.
There is motivation to combine Calman into Kumar because transaction records may be confusing and include various information in different locations, or may not include the information at all (e.g., date or location of purchase), and the base invention is improved by standardizing the transaction records so that users are quickly able to review the transactions. The supplemental information also assists in standardizing the receipts across merchants and purchases (Calman Paragraph 0043).
However, the combination of Kumar and Calman does not explicitly teach wherein the enriched transaction data includes the enriched transaction data that is related to the transaction and comprises a uniform resource locator (URL) that provides access to a transaction location map that is related to the transaction, and the transaction location map corresponds to a location of the transaction and comprise a geocode; obtaining, by the at least one computing device of the transaction account issuer via a servicing interface that interacts with a user terminal executing on a client device, a selection of the record of charge from a plurality of records of charge, the selection of the record of charge indicating a request to view the enriched transaction data; obtaining, by the at least one computing device of the transaction account issuer, the enriched transaction data associated with the record of charge from the accounts receivable database of the transaction account issuer in response to receiving a request from the client device to view the enriched transaction data; and transmitting, by the at least one computing device of the transaction account issuer via the servicing interface, a user interface comprising the enriched transaction data to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the user interface is rendered on the client device via the user terminal.
Narayanaswami from same or similar field of endeavor teaches wherein the enriched transaction data includes the enriched transaction data that is related to the transaction and comprises a uniform resource locator (URL) that provides access to a transaction location map that is related to the transaction, and the transaction location map corresponds to a location of the transaction and comprise a geocode (Paragraphs 0080, 0025-0026, 0045, and 0050-0051 teach the electronic receipt generator (ERG) may be used by credit card companies and may be located remotely from the vendor's business, and connected (e.g., via wired or wireless communication link) to the vendor's POS terminals; when a customer makes a purchase, an ERG may generate an electronic receipt which includes information describing the purchase (e.g., vendor name, address of the store of purchase, items purchased, amount paid by the customer for the items purchased, and date of purchase); FIG. 3 illustrates an exemplary XML schema definition of an electronic receipt; the electronic receipt may contain information such as the vendor name, address and phone number, the customer id, and geocoding information about the vendor's location; the electronic receipt generated by the ERG (e.g., a customer's purchase history) may be encoded with geographical information (e.g., purchase location information) such as latitude and longitude information derived from the street address of the vendor (e.g., electronic receipt provider); the geographical information may be used in combination with other user-defined criteria to display a customer's purchase history on a map on the display device); obtaining, by the at least one computing device of the transaction account issuer via a servicing interface that interacts with a user terminal executing on a client device, a selection of the record of charge from a plurality of records of charge, the selection of the record of charge indicating a request to view the enriched transaction data (Paragraphs 0058 and 0066 teach in particular, upon entering information into the processing device (i.e., client device), the processing device may access map data to generate the map and cause the map to be displayed on the display device; the map displayed would be based on the search criteria input to the search region and may also include a marker such as a “pin” or logo which is located on the map at a precise location of the address (e.g., the vendor's location) which is associated with an electronic receipt returned by the search; the user could then use the input device to move a cursor over the marker which may cause a receipt information box to be displayed on the screen (e.g., superimposed on the map, displayed beside the map, etc.), the box including information associated with the electronic receipt associated with that marker; the electronic receipt information box may include only a summary of the data associated with that receipt; there may be data associated with that electronic receipt that is not included in the electronic receipt information box; in that case, the user may “click on” the electronic receipt box in order to access that information associated with that electronic receipt); obtaining, by the at least one computing device of the transaction account issuer, the enriched transaction data associated with the record of charge from the accounts receivable database of the transaction account issuer in response to receiving a request from the client device to view the enriched transaction data (Paragraphs 0065-0067 teach if a user clicks on the information in the receipt information box, the purchase history search tool may search the receipt vault for that information; clicking on the receipt information box may cause a larger and more detailed version of the receipt information box to appear; for example, the user may click on the electronic receipt information box in FIG. 2A to learn the exact time that the user purchased the milk, eggs and apples from A&P); and transmitting, by the at least one computing device of the transaction account issuer via the servicing interface, a user interface comprising the enriched transaction data to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the user interface is rendered on the client device via the user terminal (Paragraphs 0067 and 0079 teaches accessing the electronic receipt in the storage device to generate a display screen to display the results of the search in the form of a list and displays a map corresponding to the information included in the electronic receipt).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar and Calman to incorporate the teachings of Narayanaswami for the enriched transaction data to include the enriched transaction data that is related to the transaction and comprises a uniform resource locator (URL) that provides access to a transaction location map that is related to the transaction, and the transaction location map corresponds to a location of the transaction and comprise a geocode; to obtain, by the at least one computing device of the transaction account issuer via a servicing interface that interacts with a user terminal executing on a client device, a selection of the record of charge from a plurality of records of charge, the selection of the record of charge indicating a request to view the enriched transaction data; to obtain, by the at least one computing device of the transaction account issuer, the enriched transaction data associated with the record of charge from the accounts receivable database of the transaction account issuer in response to receiving a request from the client device to view the enriched transaction data; and to transmit, by the at least one computing device of the transaction account issuer via the servicing interface, a user interface comprising the enriched transaction data to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the user interface is rendered on the client device via the user terminal.
There is motivation to combine Narayanaswami into the combination of Kumar and Calman because the information from the electronic receipt stored in the receipt vault may be displayed with the map to allow a user to view information from the electronic receipt with respect to the map. For example, information from the electronic receipt may be simultaneously displayed with the map and may be displayed beside the map or superimposed on a part of the map (Narayanaswami Paragraph 0036). Thus, the present invention may be a valuable tool for credit card companies, merchants, card owners and law enforcement. The ability to geo-code receipts and display them on a map provides an easy-to-use visual tool to monitor purchasing history patterns. A cash register clerk at a retail store can use the present invention to monitor transactions for a particular credit card and flag suspicious activity (Narayanaswami Paragraph 0085).
However, the combination of Kumar, Calman, and Narayanaswami does not explicitly teach transmitting, by the at least one computing device of the transaction account issuer, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker.
Sugiyama from same or similar field of endeavor teaches transmitting, by the at least one computing device of the transaction account issuer, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker (Paragraphs 0032, 0037, 0110, and 0129 teach the electronic receipt management server outputs the electronic receipt to the mobile terminal; in this way, a customer may browse the electronic receipt using the mobile terminal; the mobile terminal receives the electronic receipt of the transaction output from the electronic receipt management server after the checkout (transaction) at the POS terminal; specifically, the mobile terminal transmits the electronic receipt inquiry information for designating the membership code and the transaction date to the electronic receipt management server; then, the electronic receipt management server outputs the electronic receipt generated based on electronic receipt data to the mobile terminal according to the electronic receipt inquiry information of the member; the mobile terminal displays the received electronic receipt on a display unit; the mobile terminal which receives the electronic receipt displays the electronic receipt, and the customer may browse the electronic receipt; the display unit displays, as background information which is additional information, the watermark characters (i.e., verified security marker) of “now on campaign”; the background information including the watermark characters is displayed on the display unit, but is not printed on a normal receipt which is printed and issued by the POS terminal; the watermark characters do not interfere with the display of the electronic receipt displayed on the display unit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Calman, and Narayanaswami to incorporate the teachings of Sugiyama to transmit, by the at least one computing device of the transaction account issuer, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker.
There is motivation to combine Sugiyama into the combination of Kumar, Calman, and Narayanaswami because the electronic receipt is beneficial to a customer who wants to record and track the history of purchase transactions, because the electronic receipt makes recordkeeping easier (Sugiyama Paragraph 0004). The base invention is improved because the customer who views the mobile terminal can recognize that a promotional campaign is being carried out in the store, which may result in increased sales at the store. When the display of the display unit is copied, the presence of the watermark characters allows the sales clerk to understand that the sheet is not issued by the POS terminal and is a copy of the electronic receipt. That is, it is possible for the sales clerk to identify a sheet which is improperly generated by copying the display of the display unit. Since the watermark characters of “now on campaign” displayed as the background information on the display unit may be recognized by the user, the user would be discouraged from copying the display (Sugiyama Paragraph 0130).
Regarding Claim 8, Kumar teaches a system comprising: a processor (Paragraph 0007 teaches a server computer comprising a processor); and a tangible, non-transitory memory configured to communicate with the processor (Paragraph 0007 teaches a server computer comprising a computer readable medium), the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations (Paragraph 0007 teaches the computer readable medium comprise code, executable by the processor, for implementing a method).
Regarding Claim 15, Kumar teaches an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer based system, cause the computer-based system to perform operations (Paragraph 0032 teaches the server computer may also include a computer readable medium, which may also be in the form of a memory, and may comprise code, executable by the processor for implementing methods described herein; for example, the computer readable medium may comprise code, executable by the processor, for implementing a method comprising receiving transaction data for a transaction associated with a payment account of a user, determining, by a server computer, if the transaction is a high risk transaction, generating, by the server computer, an alert notification message if the transaction is a high risk transaction, and initiating sending the alert notification message including information about the transaction and a set of prior transactions to a mobile device).

Regarding Claims 2, 9, and 16, the combination of Kumar, Calman, Narayanaswami, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however, the combination does not explicitly teach wherein the enriched transaction data further comprises an image of at least one of warranty documents, return policies, the transaction location map or a product manual associated with the transaction.
Narayanaswami further teaches wherein the enriched transaction data further comprises an image of the transaction location map associated with the transaction (Paragraphs 0074-0075 teach as illustrated in the exemplary display screen in FIG. 2D, the search region may be displayed as a search map which includes a marker (e.g., pin) for identifying a location associated with an electronic receipt stored in the vault; for example, the user may use the input device and click on a location indicator (e.g., a pointing finger) to move the indicator to a location and perform a search of the receipt vault for electronic receipts associated with that location, and generate the receipt information boxes for those receipts on the map; in the exemplary aspect of FIG. 2D, a user has moved the indicator over “pin A”, which has caused the tool to display a receipt information box for an electronic receipt for a purchase at the store Walmart and a receipt information box for an electronic receipt for a purchase at the store A&P; this may indicate that these purchases were made at a Walmart and A&P located at marker “A” on the map).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Calman, Narayanaswami, and Sugiyama to incorporate the further teachings of Narayanaswami for the enriched transaction data to further comprise an image of the transaction location map associated with the transaction.
There is motivation to further combine Narayanaswami into the combination of Kumar, Calman, Narayanaswami, and Sugiyama because of the same reasons listed above for claims 1, 8, and 15.

Regarding Claims 3, 10, and 17, the combination of Kumar, Calman, Narayanaswami, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however, the combination does not explicitly teach wherein the enriched transaction data further comprises at least one of warranty documents, a product manual, a document, a tag, a note, a reminder related to the transaction, an itinerary, tracking services or a deadline.
Calman further teaches wherein the enriched transaction data further comprises at least one of warranty documents, a product manual, a document, a tag, a note, a reminder related to the transaction, an itinerary, tracking services or a deadline (Paragraph 0030 teaches the supplemental information may be instructions or a manual for the product or service, a map of the location where the product was purchased or a map form the user's current location to the merchant, a hyperlink to the merchant's ecommerce page or a hyperlink to the product manufacturer's page, and/or information relating to the warranty of the product).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Calman, Narayanaswami, and Sugiyama to incorporate the further teachings of Calman for the enriched transaction data to further comprise an electronic receipt information.
There is motivation to further combine Calman into the combination of Kumar, Calman, Narayanaswami, and Sugiyama because of the same reasons listed above for claims 1, 8, and 15.

Regarding Claims 4, 11, and 18, the combination of Kumar, Calman, Narayanaswami, and Sugiyama teaches all the limitations of claim 1, 8, and 15 above; however, the combination does not explicitly teach wherein the enriched transaction data is matched to the record of charge based on at least one of a merchant ID, a merchant name, a transaction date, or a transaction amount.
Calman further teaches wherein the enriched transaction data is matched to the record of charge based on at least one of a merchant ID, a merchant name, a transaction date, or a transaction amount (Paragraph 0024 teaches the system may determine that the transaction record is associated with a specific transaction in the transaction registry of the user using information such as a specific amount at a specific merchant on a specific date; the system may match a received transaction record with the transaction in the transaction registry based on the amount and location).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Calman, Narayanaswami, and Sugiyama to incorporate the teachings of Calman for the enriched transaction data to be matched to the record of charge based on at least one of a merchant ID, a merchant name, a transaction date, a transaction amount, the authorization code, or an authorization timestamp.
There is motivation to combine Calman into the combination of Kumar, Calman, Narayanaswami, and Sugiyama because of the same reasons listed above for claims 1, 8, and 15.

Regarding Claims 5, 12, and 19, the combination of Kumar, Calman, Narayanaswami, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however, the combination does not explicitly teach returning, by the at least one computing device of the transaction account issuer, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data.
Narayanaswami further teaches returning, by the at least one computing device of the transaction account issuer, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data (Paragraphs 0055 and 0058 teach the purchase history displayed on a map may be filtered based on user input; for example, the vendor or provider in the transaction, the category of vendor or provider in the transaction, the monetary amount of the transaction, a threshold or range for the monetary amount of the transaction, the date of the transaction, a threshold or range for the date of the transaction, the time of the transaction, a threshold or range for the time of the transaction, or the goods and services purchased; upon entering the information into the processing device, the processing device may access map data to generate the map and cause the map to be displayed on the display device; the map displayed would be based on the search criteria input to the search region and may also include a marker such as a “pin” or logo which is located on the map at a precise location of the address (e.g., the vendor's location) which is associated with an electronic receipt returned by the search; the user could then use the input device to move a cursor over the marker (e.g., “pin”) which may cause a receipt information box to be displayed on the screen (e.g., superimposed on the map, displayed beside the map, etc.), the box including information associated with the electronic receipt associated with that marker).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Calman, Narayanaswami, and Sugiyama to incorporate the further teachings of Narayanaswami to return, by the at least one computing device of the transaction account issuer, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data.
There is motivation to further combine Narayanaswami into the combination of Kumar, Calman, Narayanaswami, and Sugiyama because of the same reasons listed above for claims 1, 8, and 15.

Regarding Claims 6 and 13, the combination of Kumar, Calman, Narayanaswami, and Sugiyama teaches all the limitations of claims 1 and 8 above; however, the combination does not explicitly teach returning, by the at least one computing device of the transaction account issuer, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data associated with the record of charge.
Narayanaswami further teaches returning, by the at least one computing device of the transaction account issuer, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data associated with the record of charge (Paragraphs 0036 and 0065-0067 teach information from the electronic receipt stored in the receipt vault may be displayed with the map to allow a user to view information from the electronic receipt with respect to the map; for example, information from the electronic receipt may be simultaneously displayed with the map and may be displayed beside the map or superimposed on a part of the map; if a user clicks on the information in the receipt information box, the purchase history search tool may search the receipt vault for that information; clicking on the receipt information box may cause a larger and more detailed version of the receipt information box to appear; for example, the user may click on the electronic receipt information box in FIG. 2A to learn the exact time that the user purchased the milk, eggs and apples from A&P).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Calman, Narayanaswami, and Sugiyama to incorporate the further teachings of Narayanaswami to return, by the at least one computing device of the transaction account issuer, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data associated with the record of charge.
There is motivation to further combine Narayanaswami into the combination of Kumar, Calman, Narayanaswami, and Sugiyama because of the same reasons listed above for claims 1, 8, and 15.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140310160) in view of Calman (US 20140074675) in further view of Narayanaswami (US 20100082454) in further view of Sugiyama (US 20150206111) in further view of Sheng (US 20160171611).

Regarding Claims 7, 14, and 20, the combination of Kumar, Calman, Narayanaswami, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach generating, by the at least one computing device of the transaction account issuer, an enriched transaction data reminder based on the enriched transaction data, and transmitting, by the at least one computing device of the transaction account issuer, the enriched transaction data reminder to the transaction account holder.
Sheng from same or similar field of endeavor teaches generating, by the at least one computing device of the transaction account issuer, an enriched transaction data reminder based on the enriched transaction data, and transmitting, by the at least one computing device of the transaction account issuer, the enriched transaction data reminder to the transaction account holder (Paragraphs 0011 and 0012 teach the application programming interface (API) can be configured to receive the notification (i.e., receipt) of an event trigger which may comprise a return due date reminder, updated expense report, a low balance alarm, credit line-approaching alarm or a financial goal progress report, a warranty expiration reminder, a related purchase recommendation, or a maintenance event notification, a financial target planning event or a financial target adjustment event).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Calman, Narayanaswami, and Sugiyama to incorporate the teachings of Sheng to transmit an enriched transaction data reminder to the transaction account holder.
There is motivation to further combine Sheng into the combination of Kumar, Calman, Narayanaswami, and Sugiyama because computer-implemented systems and methods that create useful reminders of follow-up actions based on data analysis that are automatically transmitted to receiving devices provide a secure and integrated platform for e-commerce transactions (Sheng Paragraph 0006).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blackhurst et al. (US 20150100468) teaches systems, methods, and computer program products for generating an e-receipt for an online banking transaction. The system, method, and computer program product are configured to receive an unstructured e-receipt from a financial institution, the unstructured e-receipt including parameters of an online banking transaction; identify unstructured data associated with the parameters; convert the unstructured data into structured data; and generate a structured e-receipt for the online banking transaction using at least the structured data. In some embodiments, the system associates the e-receipt with a transaction at the financial institution and provides the e-receipt to the customer. The e-receipt allows customers to have a record of an online banking transaction that may not typically have a paper trail. The e-receipt may be used for various purposes and may include structured data fields for ease of analysis.
Katz et al. (US 20170221062) teaches a system that enables real-time access to detailed order, location, and account activity information about a particular transaction for a merchant when a cardholder is questioning a charge or requesting to file a dispute about the particular transaction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685

                                                                                                                                                                                      /JAY HUANG/Primary Examiner, Art Unit 3619